Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 1 of 41




                SPECIAL MASTER REPORT to JUDGE WANG
                          Submitted June 5, 2020

                   CENTER FOR LEGAL ADVOCACY, d/b/a
                        DISABILITY LAW COLORADO,
                                  Plaintiff,
                                      v.
                             MICHELLE BARNES,

       in her official capacity as Executive Director of the Colorado
                     Department of Human Services, and
                              JILL MARSHALL,
  in her official capacity as Chief Executive Officer of the Colorado Mental
                    Health Institute at Pueblo, Defendants.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 2 of 41


                                                                                                      Page 2

 June 5, 2020
                                                                   Re: Civil Action No. 11-cv-02285-NYW

 The Honorable Judge Nina Wang
 United States Magistrate Judge
 District of Colorado
 Alfred A. Arraj United States Courthouse
 901 19th Street
 Denver, CO 80294


 Judge Wang,

 This report serves as our May 28, 2020 status report1 mandated by the Consent Decree that was
 filed March 15, 2019 pursuant to Case No. 1:11-cv-02285-NYW. As you know, the Consent
 Decree (following your earlier court order) requires us to monitor progress and provide
 recommendations for improvement to the Colorado Department of Human Services (CDHS;
 hereafter the Department) as they attempt to improve competency-related services to criminal
 defendants with psychiatric illness. Specifically, the Consent Decree (p.24) indicates,

         (i) As part of the duties, the Special Master shall provide the Court and the Parties with status
         reports every other month for the first six months, and then quarterly thereafter. The Special
         Master’s status report was submitted on January 28, 2019. Dkt. 146. The next report shall be
         submitted to the Court and the Parties on March 28, 2019, and then May 28, 2019, and then
         quarterly thereafter. Such reports shall address the Department’s compliance with the
         timeframe requirements of the Consent Decree concerning Competency Services and shall
         provide a detailed summary of information and recommendations the Special Master believes
         the Court and Parties should consider relating to the Department’s compliance with the
         Consent Decree timeframes concerning Competency Services.

         (ii) The Special Master’s report shall include, but is not limited to, reporting on the number of
         Pretrial Detainees ordered to receive Competency Services, an assessment of the
         Department’s operations, systems, and admissions practices and policies relating to the
         Department’s ability to comply with the Consent Decree timeframes, and guidance to the
         Department for improvement and increasing efficiencies in these areas.

 As you know, the Consent Decree filed March 15, 2019 prescribed a variety of steps the
 Department must take to improve the competency assessment and restoration system in
 Colorado, and eventually attain compliance with all time frames and deadlines mandated in the
 Consent Decree. The Department has initiated many of these steps, demonstrating meaningful



 1
  Per prior agreement with the court, we are submitting the May 28 report one week later, on June 5, so
 that we are able to further discuss an arrangement the parties were negotiating during the final days of
 May and initial days of June (i.e., an agreement about how to handle fines that accrue solely due to
 COVID-related delays).
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 3 of 41


                                                                                            Page 3

 progress, in ways we detail through the remainder of this report. In particular, this report will
 focus on developments since our prior quarterly report, which was submitted February 28, 2020.
 As you know, these past three months have been remarkable for the worldwide COVID-19
 pandemic, so this report focuses on the pandemic’s impact on the functions prescribed in the
 Consent Decree, and the Department’s efforts to respond to the challenges COVID-19 has
 brought.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 4 of 41


                                                                                                                                            Page 4



                                                     TABLE OF CONTENTS


 INTRODUCTION........................................................................................................................... 5
    KEY METRICS FOR PROGRESS: COMPLIANCE WITH TIME FRAME REQUIREMENTS................................ 9
      KEY METRIC: COMPETENCE EVALUATION TIME FRAMES .............................................................. 10
      KEY METRIC: COMPETENCE RESTORATION TIME FRAMES............................................................. 12
      KEY METRIC: THE WAITLIST FOR COMPETENCE RESTORATION SERVICES ...................................... 14
 CONSENT DECREE SECTION VI UPDATES ................................................................................... 16
    ADMISSION OF PRETRIAL DETAINEES FOR INPATIENT COMPETENCY EVALUATIONS AND RESTORATION
    TREATMENT ...................................................................................................................................... 16
      Wait Times for Inpatient Evaluation .............................................................................................. 17
      Wait Times for Inpatient Restoration............................................................................................. 19
    PERFORMANCE OF JAIL COMPETENCY EVALUATIONS ........................................................................ 21
    INTERIM JAIL MENTAL HEALTH TREATMENT ...................................................................................... 23
    RELEASE OF PRETRIAL DETAINEES FOR COMMUNITY-BASED RESTORATION TREATMENT .................. 26
    TRANSPORTATION OF PRETRIAL DETAINEES ...................................................................................... 30
    NOTIFICATION OF NON-COMPLIANCE WITH TIME FRAMES ............................................................... 31
 CONSENT DECREE SECTION VII UPDATES .................................................................................. 34
    CIVIL BED FREEZE............................................................................................................................... 34
    COMPREHENSIVE AND COHESIVE PLAN ............................................................................................. 35
    INCREASE COMMUNITY RESTORATION SERVICES .............................................................................. 36
 CONCLUSION ............................................................................................................................ 41
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 5 of 41


                                                                                              Page 5


 INTRODUCTION
 As you know, the Consent Decree that was filed March 15, 2019 prescribed many steps the
 Department must take, and timelines it must meet, to improve the competency assessment and
 restoration system in Colorado. After the Consent Decree was filed in March 2019, the
 Department began taking many of these steps (detailed throughout this report) in ways that we
 consider generally responsive, and in ways that appear to recognize the gravity and complexity
 of the challenges they face. The Consent Decree has now been in effect for more than one year.
 Planning and implementation phases are generally complete, and we have had the opportunity
 to observe the launch and early stages of the new initiatives the Consent Decree prescribed.

 Broadly speaking, we consider three goals of these initiatives, and the Consent Decree overall, as
 primary:
        a) Reducing the overall number of people on the waitlist for competence restoration
           services,
        b) Reducing the wait times for people on the waitlist, particularly people with the most
           acute psychiatric illness, and
        c) Reducing harm (by providing care) to people on the waitlist.

 Progress on the first goal is clear; there has been a steady and meaningful decrease in the
 waitlist over the past six months. Progress on the second goal has been substantial, though only
 for people with the most acute psychiatric illness; those with less urgent needs continue to
 experience delays that are decreasing, but still excessive. Finally, progress towards the third goal
 has been improving. The Department has provided prompt care by hospitalizing those who are
 most ill, and providing services to those waiting longer in the jails. This report details progress
 on these three primary markers as well as other key developments. However, our discussion of
 the past quarter will differ considerably from prior reports, because this quarter has been so
 greatly influenced by the global COVID-19 pandemic.

 Overview of Progress this Quarter amid the COVID-19 Pandemic:

 Like almost everything else in the Spring of 2020, the Department’s work this quarter has been
 dramatically altered by the COVID-19 pandemic. When we submitted our quarterly report at the
 end of February, there was little appreciation in the United States for the impending impact of
 the COVID-19 virus. However, by mid-March, it was clear the virus would likely cause a global
 pandemic with substantial impact on almost every aspect of public life, including the criminal
 justice system and public mental health services. Within just a few more weeks — near the end
 of March — it was clear that the virus was impacting all of the Department’s services, and
 particularly people identified in the Consent Decree (i.e., those awaiting or receiving competency
 services).

 Indeed, competency services may have been particularly vulnerable to the impact of the COVID-
 19 pandemic because they lie at the intersection of multiple systems — the courts, jails, and the
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 6 of 41


                                                                                             Page 6

 Department — each of which has been attempting to reduce human contact in order to slow the
 spread of the COVID-19 virus. Though the Department has control over their own services, they
 have less influence over the other systems in which competency-involved individuals reside, so
 many of the Department’s functions have been fluid: for example, changing in response to the
 changing policies and practices of courts and jails. Primary examples of the COVID impact on
 Department services include:

 Competency Evaluations:
 Many jails have forbidden all visits from external professionals, including the Department’s
 forensic evaluators, causing delays in evaluations. Fortunately, with some jails, the Department
 has established arrangements (and even provided the necessary technology) to conduct
 evaluations via video-conference, an approach that is sometimes less-than-optimal (under
 typical circumstances), but under current circumstances is far preferable to further delays. With
 other jails, the Department has developed alternate procedures, sometimes involving non-
 contact visits and other more socially-distant, protected approaches in order to continue
 conducting competency evaluations.

 Mental Health Services for those Awaiting Competency-restoration Services:
 Fortunately, the Forensic Support Team (FST) and their Forensic Navigators — mandated by the
 Consent Decree to monitor defendants in jail awaiting competency restoration services — had
 fully launched a few months before the pandemic began. These early months allowed them to
 develop procedures and relationships with the jails before many jails closed to visitors in
 response to COVID. Once many jails closed to visitors, the FST had little opportunity to monitor
 defendants face-to-face. Instead, they quickly developed procedures to check on defendants
 using telephone communication with jail Mental Health staff. The FST (and even CMHIP) worked
 with jail staff to respond to defendants with acute psychiatric needs, sometimes arranging for
 transfer to a private psychiatric hospital or to CMHIP. The Department reports these efforts
 have been successful; there is little evidence to suggest severe problem or crises among
 defendants waiting in jails. But we acknowledge that the reduced face-to-face contacts by FST,
 and the increased reliance on jail staff, leave us concerned about the potential to overlook some
 defendants who remain symptomatic or suffering in more subtle ways.

 Inpatient Competency Restoration Services:
 Amid the public-safety precautions that limit human contact, defendants found incompetent to
 stand trial and ordered to inpatient restoration services tend to move more slowly into those
 inpatient services. CMHIP has begun following something like an emerging best practice,
 admitting defendants in cohorts that essentially separate them into groups, and monitoring
 them for 14 days before admitting them into broader hospital population. They have created
 “safe zones” or quarantine strategies that greatly reduce the possibility of a newly-admitted
 defendant infecting others. This strategy appears generally successful, in that infection rates at
 CMHIP have remained very low since the onset of the pandemic. Discharges from CMHIP have
 also slowed, because courts are holding fewer hearings, and many jails and other facilities are
 declining (or delaying) to accept defendants transferring from the hospitals, as part of their own
 efforts to reduce infection risks. Not surprisingly then, recent data reveal that admissions and
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 7 of 41


                                                                                                       Page 7

 discharge numbers were far below typical rates. Obviously, these decreased rates yield poorer
 performance on some of the key metrics prescribed in the Consent Decree, including the metrics
 by which the Department incurs fines.

 Fines:
 With certain Department functions greatly altered or slowed by COVID-19, the Department is
 incurring fines (i.e., the Consent-Decree mandated fines for exceeding prescribed time limits) to
 a greater degree than in prior months. This has raised questions about how to handle these
 fines. All parties (i.e., the Department, Disability Law Colorado, and Special Master) agree
 conceptually that the Department should not be penalized for delays caused solely by COVID-19.
 Although COVID-19 is, conceptually, a “Special Circumstance” as defined in the Consent Decree,
 the Consent Decree precludes invoking Departmental Special Circumstances until a later date.
 Thus, all parties have been considering a potential agreement wherein the Department commits
 to paying fines they would have incurred absent COVID-19, but need not pay additional fines
 that appear solely due to COVID-19. Recently, the Department has provided DLC with an
 estimate (including an independent estimate by a statistician otherwise uninvolved in the
 Consent Decree matters) of the fines they would have incurred absent COVID (roughly $2
 million), and has proposed an agreement in which they pay that fine amount and any additional
 fines they may incur for delays in jail-based evaluations.2 As we finalize this report, DLC is
 considering this proposal and crafting a response. Thus, we cannot yet describe a resolution
 among the parties regarding fines for the coming year, but we are hopeful a negotiated
 resolution is forthcoming. We have reviewed the estimated fines amount and the statistical
 model underlying those projected figures, and we believe both are generally reasonable. We
 have also appreciated the candor and careful consideration of “checks and balances” to ensure
 that the Department will maintain diligent work regardless of fines. We are optimistic that an
 agreement will be reached and that more formal mediation can be avoided; however, if formal
 mediation or proceedings become necessary, we will inform you immediately.

 To be clear, the challenges of the COVID-19 pandemic could be worse. Though the pandemic
 has inevitably slowed many Department functions and created new barriers, the pandemic has
 also slowed some of the demands on the Department. Perhaps most obviously, law
 enforcement has made fewer arrests, and court operations have slowed, leaving fewer court
 orders for competence evaluation or restoration. This is reflected in the current number of
 Pretrial Detainees on the waitlist as we finalize this report (71), far lower than any month since
 the Consent Decree took effect. Of course, these decreased court orders are not enough to
 offset the other challenges and delays the Department faces, but all parties are grateful that



 2
  The proposed agreement relates only to fines for inpatient evaluation and restoration, not jail-based
 evaluations. Although the Consent Decree precludes invoking Departmental Special Circumstances at
 this time, the Department can invoke Individual Special Circumstances for particular defendants. Thus,
 when particular defendants in jail cannot be evaluated in a timely manner because of COVID-attributable
 delays (e.g., when a jail forbids visits by evaluators and does not allow an option for evaluations via video)
 the Department can invoke Individual Special Circumstances.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 8 of 41


                                                                                           Page 8

 there are fewer defendants entering the competency system, amid the other challenges of
 serving defendants in the COVID-19 era.

 Special Master Roles:
 Amid the changes prompted by COVID-19, we have had to modify the way we perform our
 Special Master duties as well. Obviously, travel and on-site meetings are temporarily suspended.
 We hold the monthly two-party meetings via videoconference. We increased the frequency of
 our meetings with the Department, adding a mid-week telephone update every week, in
 addition to our weekly Friday meetings with Department leadership. Though certain strategies
 and initiatives had to pause or change approaches, our primary goal has been to ensure
 monitoring for the most acutely-ill defendants, and facilitating a rapid response for them.

 Looking Forward:
 As Colorado has eased some of the public safety restrictions that attempted to slow the spread
 of COVID-19, some of the factors that have caused delays may be changing. For example, some
 jails may resume allowing face-to-face visits from evaluators (with proper safety precautions).
 On the other hand, certain procedures will remain as the “new normal.” For example, CMHIP
 will likely need to continue hospital admissions on a 14-day cohort basis to limit the impact of
 any infection among newly admitted patients, and this process may remain necessary for the
 foreseeable future.

 Other challenges are clearly on the horizon: as courts resume more regular operations the
 volume of competency evaluation and restoration orders will substantially increase.
 Furthermore, some form of COVID-19 resurgence (a “second wave” or “second peak”) is likely,
 according to many experts. Thus, we urge the Department to prepare for the increased volume
 of orders for competency services, and the possibility of a COVID-19 resurgence. For the latter,
 it may be easier to re-instate recently developed protocols than it was to create them the first
 time, but proper contingency planning will be important regardless.


 As summarized above, the COVID-19 pandemic has brought broad and dramatic changes, but
 the Department continues to pursue the goals prescribed in the Consent Decree. As in every
 quarterly report, we review next the Department’s compliance with time frame requirements,
 because this is the primary focus of the Consent Decree (and the focus that the Consent Decree
 prescribes for our quarterly reports). We consider these time frames our “key metrics” — or
 primary markers of progress — that we review in each quarterly report. Obviously, many of
 these metrics have been directly influenced by COVID-19, and its consequent procedural
 changes necessary for public safety. We discuss each of these in their respective sections below.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 9 of 41


                                                                                                     Page 9




 KEY METRICS FOR PROGRESS: COMPLIANCE WITH TIME FRAME REQUIREMENTS

 As prescribed in the Consent Decree, a primary focus of these quarterly reports must be the
 Department’s compliance with time frame requirements:

        (i) As part of the duties, the Special Master shall provide the Court and the Parties with status
        reports ... Such reports shall address the Department’s compliance with the timeframe
        requirements of the Consent Decree concerning Competency Services and shall provide a
        detailed summary of information and recommendations the Special Master believes the Court
        and Parties should consider relating to the Department’s compliance with the Consent Decree
        timeframes concerning Competency Services. (Consent Decree p.24)

        (ii) The Special Master’s report shall include, but is not limited to, reporting on the number of
        Pretrial Detainees ordered to receive Competency Services, an assessment of the
        Department’s operations, systems, and admissions practices and policies relating to the
        Department’s ability to comply with the Consent Decree timeframes, and guidance to the
        Department for improvement and increasing efficiencies in these areas.

 Therefore, a primary focus of our review is the Department’s progress in meeting the time
 frames delineated in the Consent Decree. This includes both time frames for competence
 evaluation and for competence restoration. These will be the key metrics to gauge progress over
 the next few years, so they are our starting point in the report, as well as a primary focus. Of
 course, performance in meeting these time frames depends greatly on enacting the other steps
 prescribed in the Consent Decree, so subsequent sections of the report review those steps in
 greater detail.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 10 of 41


                                                                                                   Page 10


  KEY METRIC: COMPETENCE EVALUATION TIME FRAMES

  As summarized in the table below, the Department has historically met evaluation time frames,
  even well before June 2019 and even through the first several months of the Consent Decree.
  However, during the prior quarter (i.e., early 2019), the Department began failing to meet these
  time frames for the first time in many months and they continued to struggle during this quarter.


        Average Wait Times for Competence Evaluation Services3

                           Nov - Jan     Feb       Mar        Apr       January 2020    July 2020
                           2019/20      2020       2020      2020       Requirement    Requirement

        Jail-based
        Competency           28.6*       28.9*    28.4*      24.9*         28 days       21 days
        Evaluations

        Inpatient
        Competency           12.6*        14.7    12.1*      20.2*         21 days       14 days
        Evaluations

  * = at least one defendant waited longer than max time frame for the evaluation

  Historically, timely competence evaluation was a relative strength of the Department. Well
  before the recent Consent Decree, they followed the national trend of de-centralizing
  evaluations, moving them from solely an inpatient service to a localized service in the
  community. During 2018, their evaluations almost always met the prescribed time frames. In
  2019, however, their performance deteriorated substantially. Apparently due to insufficient
  planning, recruitment, and hiring, the evaluator workforce was insufficient to meet the need for
  timely evaluations. This trend has continued into early 2020. In February through April, 27% of
  jail-based evaluations exceeded the 28-day time frame. Also, inpatient evaluations have
  historically been completed well within maximum time frames, but in February through April,
  11% were late.

  As we described in our prior report, their delays in late 2019 and early 2020 reflect the
  confluence of several factors. Some involved a failure to develop an adequate workforce, and
  some involved taking appropriate steps (which carried some short-term consequences) to
  improve the workforce. The Department has made changes to the leadership of Court Services
  (the unit responsible for evaluations) and, although belatedly, taken some significant steps to
  improve the workforce. Indeed, this quarter witnessed some substantial improvements (i.e.,


  3
   According to the Department’s Special Master Compliance Plan report April 2020 p.15 and p.23,
  submitted May 7, 2020.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 11 of 41


                                                                                             Page 11

  hiring new evaluators and contractors, increasing incentive pay) that we suspect would have
  demonstrated much clearer progress in this key metric, were it not for some delays attributable
  to COVID-19 counterbalancing those improvements. As detailed in later sections, we affirm
  many of these steps, as well as the Department’s (specifically Court Services) efforts to continue
  timely evaluations in light of COVID-19 challenges.

  Historically, the Department had performed well with respect to competence evaluation time
  frames, but the past two quarters witnessed substantial delays and noncompliance. The original
  delays were attributable to failures in planning and workforce development, but also some
  overdue workforce improvements. This quarter has witnessed further substantial improvements
  (i.e., hiring new evaluators and leadership, incentive pay for conducting “overload” evaluations).
  But, at the same time, delays attributable to COVID-19 have slowed evaluations and prevented
  the recent improvements from changing key metrics in ways we believe they otherwise would
  have. Further, the drop in the number of evaluations ordered by courts was substantial, and yet
  the Department was still unable to complete timely evaluations in 27% of cases. We affirm the
  Department’s recent success in recruiting new full-time and contracted evaluators to meet
  evaluation needs. We also affirm their efforts to continue evaluations amid COVID-19
  challenges, and encourage continued, creative work to promptly complete these evaluations.
  We urge them to continue developing robust evaluation staffing and procedures in order to be
  ready for the shortened timeframes that will take effect in July 2020.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 12 of 41


                                                                                                          Page 12


  KEY METRIC: COMPETENCE RESTORATION TIME FRAMES

  The Department has consistently failed to provide prompt restoration services; indeed, this was
  a primary reason for the litigation leading to the Consent Decree. In the months preceding the
  Triage system, defendants who were admitted for inpatient restoration treatment at CMHIP or
  RISE waited, on average, 71 days.4 Of course, this figure included all defendants referred for
  restoration, without distinction between those with more, versus less, acute needs. Since then,
  the Department launched on June 1, 2019 the Consent-Decree-mandated triage system,5
  designed to prioritize the defendants with the most acute clinical needs (“Tier 1”) over those
  with less acute clinical needs (“Tier 2”). Currently, Tier 1 defendants must receive services within
  7 days of the competency hearing, whereas Tier 2 defendants need not receive services for 49
  days (per the January 2020 change in timeframe requirements).

  Overall, the Department continues excellent adherence to the 7-day deadline for defendants
  designated as Tier 1. The wait times for Tier 2 defendants still exceed the time frames
  prescribed in the Consent Decree (i.e., average wait times exceeding 72 days this quarter, well
  beyond the required 49 days), though recent data show improvements over prior quarters.
  Whereas April reveals longer waits than March (due to impact the COVID-19), this COVID-
  influenced figure is better than prior quarters.


          Average Wait Times for Inpatient Competence Restoration Services6

                       Nov – Jan       Feb        Mar          Apr       January 2020          July 2020
                       2019/20        2020        2020        2020       Requirement          Requirement

          Tier 1         2.47            1.6       3.6*      10.3*          7 days              7 days

          Tier 2        97.87**       80.2**     63.8**      72.0**         49 days             42 days

  * = at least one defendant waited longer than maximum time frame for restoration services
  ** = most defendants waited longer than maximum time frame for restoration services

  As in prior reports, each of these summary statistics requires clarification. First, the figures for
  Tier 1 defendants reflect only Tier 1 defendants as defined in the Consent Decree; that is,
  defendants whom the court has designated as Tier 1 and ordered to the hospital.


  4
   Average waiting period November 2018 - April 2019, as calculated from data provided by the
  Department (see p.7 of their Monthly report filed May 7, 2019).

  5
      See Consent Decree paragraph 43.

  6
   Average wait times for Tier 2 defendants reflect a reasonable approximation of the average wait times;
  exact sample sizes were not used to calculate a precise average.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 13 of 41


                                                                                            Page 13



  To date, the Department reports that a total of 164 individuals have been opined as Tier 1 by
  Court Services Evaluators and admitted to CMHIP via the Consent Decree criteria. Of these, 160
  were admitted within the 7-day maximum time frame. This bodes well for the triage system.
  The vast majority of defendants whom evaluators designate as Tier 1 are admitted to the
  hospital promptly (i.e., well within seven days), and often even before the Court designates them
  as Tier 1 and orders admission. For those that have not, CDHS has offered what appear to be
  plausible explanations.

  Regarding Tier 2 defendants, progress has been much slower. Average wait times still far exceed
  the time limits in the Consent Decree, just as they did for all defendants in prior months. Tier 2
  defendants have waited an average of 72 days between February and April 2020, exceeding the
  required 49-day limit. Thus, the Tier 1 figures suggest that the Triage System serves the purpose
  for which it was designed: prioritizing the most acutely ill defendants and moving them into the
  hospital rapidly. However, the Tier 2 figures reveal that CDHS continues to struggle with some of
  the primary challenges that prompted the Consent Decree: responding to the volume of
  defendants referred for inpatient restoration, and admitting them into the hospital within a
  reasonable time frame. Fortunately, we see improvements in the Tier 2 metric over prior
  months, even with some delays attributable to COVID-19.

  Overall, Tier 1 admissions occur on time. Tier 2 admissions still far exceed maximum admission
  time frames, though the past quarters have witnessed some small-but-meaningful improvement.
  The most recent months revealed further improvements (i.e., they exceed the wait times, but to
  a lesser degree), even amid the COVID-19 pandemic. Future months will reveal if these
  improvements reflect sustained progress, or if they are more attributable to COVID-related
  decreases in new persons placed on the waitlist.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 14 of 41


                                                                                                     Page 14


  KEY METRIC: THE WAITLIST FOR COMPETENCE RESTORATION SERVICES

  Beyond the wait times for restoration services (and progress towards the time frame
  requirements of the Consent Decree), another key metric for gauging the Department’s progress
  is the wait list for competence restoration services. That is, the Consent Decree is designed to
  reduce wait times, but also reduce the number of defendants waiting. In the months preceding
  launch of the Triage system, the waitlist averaged around 150 to 180 defendants.7 But again,
  with the initiation of the Triage system on June 1, we must consider the waitlist according to Tier
  status. Central to the Triage system is an acknowledgement that some incompetent defendants
  are so acutely ill that they require treatment almost immediately (Tier 1, who require treatment
  within 7 days), whereas others can safely await treatment (Tier 2, who can wait several weeks).


  Number of Defendants on Waiting List for Inpatient Restoration8
                      March 2019         Jan 2020          Feb 2020          Mar 2020           Apr 2020
      Combined            157

       Tier 1             N/A                1                 2                 3                  1

       Tier 2             N/A               112               115               124                110



  Over the past quarters, the Department made meaningful progress in reducing the waitlist.
  Waitlist figures far exceeded 150 in the Summer of 2019, and they decreased below 150 during
  the Fall of 2019. Although the number of individuals on the waitlist remains high in absolute
  terms (110 in April), this figure has decreased steadily over the past several months and is now
  71 on the date of this report (June 4), by far the lowest point in more than one year. Generally,
  the decrease cannot be explained solely by decreased referrals for evaluation or restoration
  (which vary substantially month-to-month), but rather appears attributable to Department
  efforts. To be clear, the current low-point (71 on June 4) certainly does reflect the decreased
  arrests and court orders for competency services in light of COVID-19 slowing the justice system.
  It remains unclear whether the waitlist will remain this low beyond the peak impacts of COVID-
  19, or whether the Department will experience rapidly increased orders for restoration
  (potentially prompting increases in the waitlist) as COVID-19 restrictions ease.




  7
   At present, the Department provides waitlist data as daily figures, so the monthly figures in the table
  reflect averaged daily figures.

  8
   According to the Department’s Special Master Compliance Plan report April 2020, submitted May 7,
  2020.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 15 of 41


                                                                                               Page 15

  Overall, there has been a meaningful decrease in the number of individuals on the waitlist for
  restoration services over the past quarter. Overall, this decrease is not simply due to a decrease
  in referrals. Rather, much of the decrease appears genuinely attributable to Department
  interventions. The waitlist is currently at a historic low (i.e., below 80 defendants waiting, at the
  time of this report), though it may increase again depending on the ways in which courts
  respond to easing COVID-19-related restrictions and delays.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 16 of 41


                                                                                                    Page 16


  CONSENT DECREE SECTION VI UPDATES

  ADMISSION OF PRETRIAL DETAINEES9 FOR INPATIENT COMPETENCY EVALUATIONS
  AND RESTORATION TREATMENT

         33. (a) Admission of Pretrial Detainees for Inpatient Competency Evaluations and Restoration
         Treatment. The Department shall Offer Admission to Pretrial Detainees to the Hospital for Inpatient
         Restoration Treatment or Inpatient Competency Evaluations pursuant to the attached table (Table 1).
         Compliance with this measure shall be calculated based on the number of Days Waiting for each
         Pretrial Detainee.

  The Consent Decree prescribes the following time frames for admitting defendants to inpatient
  competence restoration and for performing competence evaluations (whether inpatient or in
  jail).10 Admission time frames shorten every six months, with the next reduction in July 2020.


                            Tier 1: Maximum      Tier 2: Maximum     Maximum Time to       Maximum time to
      Deadlines               Time to Offer        Time to Offer     Offer Admission for    Complete Jail
                              Admission for        Admission for          Inpatient         Competency
                                Inpatient            Inpatient          Competency           Evaluations
                               Restoration          Restoration          Evaluations

      June 1, 2019               7 days              56 days              21 days              28 days

      January 1, 2020            7 days              49 days              21 days              28 days

      July 1, 2020               7 days              42 days              14 days              21 days

      January 1, 2021            7 days              35 days              14 days              21 days

      July 1, 2021               7 days              28 days              14 days              21 days



  As summarized earlier (“Key Metrics”), the Department meets the time frame for admitting Tier 1
  defendants to restoration and for evaluating defendants in inpatient settings. But they far exceed
  the time frames for Tier 2 admissions to competency restoration. Evaluations in jail, for the first
  time in years, began exceeding the mandated time frames in early 2019. Evaluations have
  continued to lag given COVID-19 delays, though recent improvements suggest they should soon
  return to schedule.


  9
   “Pretrial Detainee” means a person who is being held in the custody of a County Jail and whom a court
  has ordered to undergo Competency Services. Persons serving a sentence in the Department of
  Corrections and juveniles are excluded from this Consent Decree.

  10
    Fine amounts are tied to delays beyond each of the time frames listed. However, these fines are
  discussed elsewhere in this report.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 17 of 41


                                                                                                       Page 17


  Wait Times for Inpatient Evaluation

  As detailed below, the Department has been quite successful in timely admission for inpatient
  competence evaluations (versus restoration):


   Recent Wait Times for Inpatient Evaluation

            Month               Number admitted to        Average days waited         People who waited more
                                CHMIP for inpatient       prior to admission to            than 21 days
                                   evaluation                CMHIP or RISE

           Apr 2020                       1                        28*                             1

           Mar 2020                       2                       12.1*                            1

           Feb 2020                       8                        14.7                            0

     Nov 2019 - Jan 2020                 7.0                       12.9                            0
          average

       March 2019 total                   18                       16.4                            1

  * = at least one defendant waited longer than max time frame for inpatient evaluation services

  Over the past three months, an average of 3.7 people per month were admitted for an inpatient
  evaluation at CMHIP (compared to an average of 7 people for the previous quarter, and a 5.3
  average for the November 2019 – January 2020). The average wait time for admission to CMHIP
  for inpatient competency evaluation was 15.4 days (about 2 days longer than the average for the
  previous quarter). The Department remained in compliance with the 21-day maximum
  timeframe for most defendants, although some defendants waited longer. Unfortunately, it
  appears that the length of time to be admitted for inpatient evaluation increased during this past
  quarter, even though fewer individuals were referred. This contradicts the trend of decreasing
  wait times for inpatient evaluations over the past several months. As best we can tell, this
  recent change results from delays in admissions (e.g., medical screenings and quarantine) due to
  the effects of COVID-19.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 18 of 41


                                                                                                     Page 18

  The maximum admission timeframe will decrease to 14 days in July 2020, and the Department
  may have difficulty meeting that standard in some cases. While the average timeframe for
  admission has decreased from historical averages, we believe that delays will continue to occur
  in some cases due to transportation problems, medical screening delays, and the potential
  increase in numbers as courts seek to place defendants into inpatient care quickly (at least as the
  COVID-19 pandemic persists). We will monitor this closely.

  We also continue to monitor the clinical appropriateness of those court-ordered admissions.
  That is, we track how many of the defendants ordered for inpatient evaluation actually met the
  strict criteria for involuntary hospitalization (C.R.S. § 27-65-105).11 CDHS reported that during
  the past 3 months, only 27.3% of admissions for inpatient evaluation met that strict “27-65”
  criteria for involuntary hospitalization.12 This contrasts with a 71% rate during the most recent
  quarter. In other words, the past year showed an increase in the percentage of defendants
  ordered for inpatient evaluations who actually met civil commitment criteria (suggesting
  appropriate use of the inpatient mechanism), but this quarter showed a substantial decrease.
  The reason is unclear, but results solely from the month of February (in which only one of eight
  admitted people met civil commitment criteria). We will monitor this carefully over the next
  quarter to determine if February was an outlier from the previous 12 months, or if it indicates a
  burgeoning trend of “inappropriate” court-ordered referrals for admission (to the extent the
  latter is true, we speculate that it may reflect judges’ efforts to ensure prompt admission during
  the COVID crisis). We believed that solid progress had been made in this area, but February’s
  numbers provide a potential indicator of re-emerging challenges.

  During the past quarter, wait times for inpatient evaluation admissions were longer than
  reported in previous months, even though the numbers of admissions decreased substantially.
  The proportion of persons meeting involuntary hospitalization criteria also decreased. While
  COVID-19 is likely to be a primary reason for this regress, we will monitor these trends and
  consider potential interventions with CDHS and referral courts.


  11
    C.R.S. § 27-65-105: (1) Emergency procedure may be invoked under either one of the following two
  conditions:
  (a)(I) When any person appears to have a mental health disorder and, as a result of such mental health
  disorder, appears to be an imminent danger to others or to himself or herself or appears to be gravely
  disabled, then an intervening professional, as specified in subsection (1)(a)(II) of this section, upon
  probable cause and with such assistance as may be required, may take the person into custody, or cause
  the person to be taken into custody, and placed in a facility designated or approved by the executive
  director for a seventy-two-hour treatment and evaluation…
  (b) Upon an affidavit sworn to or affirmed before a judge that relates sufficient facts to establish that a
  person appears to have a mental health disorder and, as a result of the mental health disorder, appears
  to be an imminent danger to others or to himself or herself or appears to be gravely disabled, the court
  may order the person described in the affidavit to be taken into custody and placed in a facility
  designated or approved by the executive director for a seventy-two-hour treatment and evaluation.

  12
       From the May 7, 2020 CDHS Monthly Compliance Plan Report (p.18).
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 19 of 41


                                                                                                      Page 19


  Wait Times for Inpatient Restoration

  Compared to the timely inpatient evaluations, there are far more concerns regarding inpatient
  restoration at CMHIP. Over the past few years, wait times consistently exceeded the 30-day time
  frames mandated by an earlier Settlement Agreement. However, the required time frames
  changed as of June 1, 2019, per the Consent Decree. As of January 1, 2020, the Consent Decree
  reduced this maximum timeframe to 49 days. The time frame for defendants with the most
  urgent clinical needs (those labeled Tier 1) remains at 7 days.


   Recent Wait Times for Inpatient Restoration13

          Month              Number of people        Average days waited        People who waited more
                          admitted to CMHIP for        for admission to          than the max days for
                           inpatient restoration       CMHIP inpatient            admission to CMHIP
                                                          restoration             inpatient restoration

                             Tier 1        Tier 2      Tier 1          Tier 2      Tier 1        Tier 2

          Apr 20               3            27         10.3             72.0          1          77

         Mar 20               16            17          3.6            63.8            1         63

          Feb 20              10            24          1.6            80.2           0          46

    Previous Quarter         17.3          39.7        2.47            97.9            0         *
    Monthly Average
    (Nov 19 - Jan 20)

        March 19                      44                        58.2                        31
       (before tier
       distinctions)

  * CDHS did not provide sufficient data in their Nov 2019 – January 2020 monthly reports to allow for the
  calculation of the number of Tier 2 individuals who waited more than the maximum allowable days for
  admission to CMHIP for restoration.

  As the table reveals, most of the defendants designated as Tier 2 still wait much longer than the
  required 49 days before admission (though their wait times are decreasing). More generally, this
  quarter is remarkable for the general decrease in inpatient restoration admissions compared to
  the prior quarter. March admissions (33) and April admissions (30) were substantially lower than
  the average from the prior quarter (i.e., 57 in late 2019), a decrease that is almost certainly
  attributable to COVID-19.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 20 of 41


                                                                                              Page 20

  As noted in our last quarterly report, the Department’s continued, rapid response to those
  identified as Tier 1 is commendable. In many ways, the Tier 1 individuals are the highest priority
  for the Consent Decree and the CDHS competency system. Those whom CDHS categorized as
  Tier 1 — usually those who most need urgent treatment — continue to be admitted rapidly.

  However, as previously reported, the progress towards meeting Tier 2 timelines remains slow.
  Tier 2 individuals are mandated to CMHIP less urgently, but still within certain time frames. The
  Department reduced the number of persons on the waitlist and shortened their wait times, but
  needs additional steps that create space for Tier 2 defendants. The additional inpatient space at
  CMHIP has helped considerably, in that each of the new beds can accommodate several
  defendants per year. Increased hospital capacity is expected in late 2020 as the L2 unit opens
  with 24 new beds. Departmental models estimate that the waitlist may indeed be largely
  manageable and in compliance before the end of 2020 (aside from COVID-19 related delays), but
  the L2 unit should provide an extra measure of assurance for the reduction of the waitlist. Still,
  work is needed in terms of diversion and outpatient treatment to sustain these gains. In short,
  while Tier 1 individuals must be prioritized for admission (thereby treating those who need it
  most), successful compliance with the Consent Decree must also reduce Tier 2 time frames; such
  compliance will demonstrate that the CDHS competency system has created adequate capacity
  for all levels of competency-restoration needs.

         Emerging Efforts:
         As we reported in the prior quarter, CMHIP initiated a “Fast Track” project to accelerate
         the scheduling of some competency restoration evaluations. Although defendants are
         typically evaluated at 90-day intervals, defendants do not naturally gain the capacities
         necessary for competence at tidy 90-day intervals; many may be competent well before
         (or shortly after) these court-set dates. Thus, the “Fast Track” effort seeks to identify
         defendants who are stabilizing in advance of their previously-scheduled post-restoration
         competency evaluation. In these cases, evaluators are notified to conduct the evaluation
         soon, so that if the evaluator renders an opinion that the defendant has been restored,
         the case can be returned to court in advance of their previously scheduled hearing
         (sometimes weeks to months in the future) and bed turnover can occur. To date, the
         Department reports that 17 of 20 defendants referred to the “Fast Track” have been
         opined as competent sooner than their scheduled 90-day evaluation date, returning
         them to jail sooner (to await their hearings) and thus sooner opening their hospital beds
         for other restoration patients. The has saved CMHIP a total of 135 bed days. This type of
         practical intervention has become common in some other states, and is a simple yet
         effective strategy to reduce unnecessary length of stay.




  13
   According to the Department’s Special Master Compliance Plan report April 2020 p.8-10 (submitted
  May 7, 2020).
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 21 of 41


                                                                                                Page 21


  PERFORMANCE OF JAIL COMPETENCY EVALUATIONS

     33. (b) Performance of Jail Competency Evaluations. The Department shall complete all Jail
     Competency Evaluations of a Pretrial Detainee pursuant to the attached table (Table 1), after the
     Department’s receipt of a Court Order directing the evaluation and receipt of Collateral Materials.
     This timeframe requirement shall apply to the following counties: Adams, Alamosa, Arapahoe,
     Boulder, Broomfield, Crowley, Custer, Denver, Douglas, El Paso, Elbert, Fremont, Huerfano,
     Jefferson, Larimer, Mesa, Otero, Pueblo, Teller, and Weld. Counties not specifically identified are
     counties that use the “Hold and Wait” court ordered process. Counties utilizing the Hold and Wait
     Evaluation process will be offered a meeting date within 30 days of the Department’s receipt of the
     Court Order and Collateral Materials, and the evaluation will be completed within 30 days of the
     meeting. Beginning January 1, 2020, counties utilizing the Hold and Wait Evaluation process will be
     offered a meeting date within 30 days of the Department’s receipt of the Court Order and Collateral
     Materials, and the evaluation will be completed within 14 days of the meeting.

  The mandated time limit for a jail-based evaluation is now 28 days, per the Consent Decree, and
  will decrease to 21 days during the next quarter (i.e., July 1, 2020). As mentioned earlier in this
  quarterly report (see Key Metrics: Competence Evaluation Time Frames) the Department has
  historically met this timeframe on a consistent basis, until around November 2019.

  Recent Struggles:
  Despite the historic strengths of their evaluation services, around November 2019 it was
  becoming clear that the Department’s workforce of evaluators was not sufficient to meet the
  volume of referrals in a punctual manner. Many jail-based evaluations then exceeded the 28-
  day time frame in December (37%) and January (46%), as we described in our prior quarterly
  report. Thus, the prior quarter witnessed a tremendous setback in services that had been a
  historical strength for the Department. As we detailed in that report, we believe the failure
  resulted from a confluence of several factors. First, leadership in Court Services had apparently
  failed to anticipate workforce needs or prepare for some foreseeable changes in staffing (e.g.,
  maternity leave, evaluator departure). Second, some of the factors contributing to those delays
  were, in fact, quite positive in that they reflected long-overdue improvements to Court Services.
  For example, the Department stopped over-relying on a single contracted evaluator to perform a
  grossly disproportionate share of evaluations

  Recent Improvements:
  Fortunately, during the past two quarters, the Department has taken significant steps to address
  the workforce shortage that contributed to these evaluation delays. The Department hired a
  new Court Services Director, Amanda Edwards, who began working on April 13. She has a strong
  background in the state court system and is well-suited for the organizational aspects of the job.
  The Department has hired new evaluators — both full-time employees and contractors — so the
  evaluator workforce has grown substantially. At the time of this report, Court Services has 36
  full-time evaluators and 29 contract evaluators. The Department has also increased incentive
  pay, such that full-time evaluators more often complete overload evaluations beyond their
  monthly quotas. In short, the workforce has increased in ways that should greatly reduce delays.
  Indeed, our estimates suggest that the size of this workforce should be ample to reduce the
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 22 of 41


                                                                                               Page 22

  backlog of jail-based evaluations and even reduce the backlog in community-based evaluations
  (though we acknowledge the latter is not a focus of the Consent Decree).

  Beyond numbers, the quality and morale of the workforce has improved. The clinical leadership
  tasks for Court Services now fall to a forensic psychologist. Further, she is supported by a team
  of clinical supervisors, now organized as a “training faculty,” that makes much better use of in-
  house clinical expertise. This training faculty provided a large-scale training on May 15 to all
  Court Services evaluators (including those newly hired). This primarily addressed the new
  policies and procedures prompted by the Consent Decree and recent legislation (i.e.,
  requirements that evaluators provide an opinion on defendant triage and placement), so these
  procedures are now much more solidified, such that evaluators better understand their new
  duties and can perform them in a more reliable manner.

  Recent Status:
  Despite substantial improvements, the Department struggled this quarter with these jail-based
  evaluations. Court orders for jail-based competency evaluations decreased dramatically after
  February (117), into March (70) and April (61), as arrests and court proceedings slowed due to
  COVID-19. But it became quite difficult, in many jurisdictions, for evaluators to meet with
  defendants, because most jails prohibited all visits. The Department worked fairly rapidly to
  develop procedures for conducting evaluations via videoconference, and for conducting safer
  evaluations in person. But adjusting to the COVID-19 safety precautions in jails nevertheless
  slowed evaluations for a period of time. Indeed, a few jails still prohibit all visits and have not
  facilitated evaluations via video-conference, creating unavoidable evaluation delays for
  defendants in those jails (the Department will identify these cases as Individual Special
  Circumstances, per the Consent Decree). Ultimately, the number of defendants awaiting a
  competency evaluation in jail (“the waitlist”) has continued to decrease. But unfortunately,
  roughly one-fourth of the jail-based evaluations still exceed the required wait limits (i.e., 28%,
  26%, and 29% of defendants have waited longer than the required 28 days in the months of
  February, March, and April, respectively).

  We perceive that these continued delays reflect some lingering impact of the prior delays and
  backlog (attributable largely to an insufficient workforce, which the Department could have
  controlled), and reflect some impact of recent COVID-19 challenges (which the Department
  cannot control). We affirm the Department’s success in increasing their workforce and their
  recent efforts to rapidly develop alternate approaches to jail-based evaluations (particularly via
  video-conference). We anticipate that both of these will reduce delays in jail-based evaluations.
  But we also emphasize that the delays are not yet resolved, and the timelines will reduce further
  (in July 2020), requiring continued, vigorous approaches to timely evaluations.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 23 of 41


                                                                                                     Page 23


  INTERIM JAIL MENTAL HEALTH TREATMENT14

       34. Interim Jail Mental Health Treatment. If the court does not release the Pretrial Detainee to
       Community-Based Restoration Treatment and the Pretrial Detainee is awaiting receipt of Inpatient
       Restoration Treatment, the Department shall work with the County Jails to develop a program to
       assist in the provision of coordinated services for individuals in accordance with C.R.S. §§ 27-60-
       105 et seq. to screen, treat, assess, and monitor for triage purposes Pretrial Detainees in the least
       restrictive setting possible. This paragraph does not toll or otherwise modify the Department’s
       obligation to Offer Admission to the Pretrial Detainees for Inpatient Restoration Treatment. Interim
       Jail Mental Health Treatment shall not replace or be used as a substitute for Inpatient Restoration
       Treatment but does not preclude the Department from providing Restoration Treatment. A member
       of the Forensic Support Team shall report to the Court Liaison every 10 days concerning the clinical
       status and progress towards competency of the Pretrial Detainee.

  As we have discussed in prior reports, the Department is required to partner with county jails to
  develop a program of coordinated services for individuals involved in competency matters.
  These services are currently managed statewide through the Jail-Based Behavioral Services
  program (JBBS) and are funded approximately $2.5 million per year by the recently appropriated
  by SB19-223. Essentially, the Department utilizes JBBS as a hub for coordinating subcontracted
  services across Colorado. These subcontracted providers are now asked to provide adequate
  mental health services to inmates involved in competency matters. Interim mental health
  treatment is critical to screen, monitor, assess, and treat those receiving competency-related
  services in county jails so that they remain physically safe and clinically stable until their transfer
  to competency restoration services.

  Our previous quarterly reports have described the intermittent success that the Department has
  had in securing and enhancing JBBS services in various county jails across the state. They made
  progress in most jurisdictions, though some jurisdictions were not receptive to additional
  funding (usually because they were not receptive to the additional reporting requirements and
  oversight). All parties were aware of these challenges and planned additional steps, such as a
  new data collection strategy and an audit of JBBS mental health services with support from DLC.

  However, these plans were set aside amid the COVID-19 pandemic response during this past
  quarter. No real progress was made on previous plans for data collection or the fines-supported
  audit. Instead, interim jail mental health services were focused on mitigating the impact of
  COVID-19 in local jails.

  The Department worked with jail mental health staff in a number of ways to manage the impact
  of COVID-19 during the past quarter. Admissions to CMHIP slowed considerably as courts halted


  14
    “Interim Jail Mental Health Treatment” means mental health treatment of a Pretrial Detainee that is
  performed in the County Jail where the Pretrial Detainee is held while the Pretrial Detainee awaits
  Community-Based or Inpatient Restoration Treatment per Court Order consistent with the time frames in
  the Consent Decree. It is NOT a proxy or substitute for competency restoration services.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 24 of 41


                                                                                                Page 24

  many competency-related hearings and as transportation of defendants became increasingly
  difficult. In addition, enhanced medical screenings became necessary to avoid bringing persons
  infected with the virus to CMHIP; however, many incompetent defendants refused the
  screenings due to their symptoms of acute mental illness (e.g., paranoia). Additionally, capacity
  for new admissions became increasingly difficult because discharges were often untenable when
  local jails refused return admissions. All in all, many people on the waitlist remained in local jails
  as options for admission decreased amid the many consequences of COVID-19. Of course, this
  increased the strain on JBBS services, especially as face-to-face patient access for JBBS mental
  health providers diminished as the pandemic response intensified.

  The Department responded to this challenge in several ways. First, the Forensic Support Team
  (FST) navigators continued to meet and communicate with pretrial detainees and their multi-
  disciplinary teams throughout the pandemic crisis. Eventually, communication was limited to
  phone and video-conferencing. However, throughout the crisis, the available evidence
  suggested that the FST was identifying persons in most acute need and working with CMHIP and
  JBBS to enhance mental health services and facilitate discharges to hospitals when necessary.
  The true impact of COVID-19 on pretrial detainees will not be known until regular face-to-face
  access resumes, but we are tentatively satisfied that crises were identified and mitigated even in
  the midst of the COVID-related restrictions.

  Second, CMHIP created a consultation team to work with JBBS staff in managing acute crises and
  facilitating discharges when possible. This included extending involuntary medication order
  authority to CMHIP psychiatry in those cases where JBBS staff was unavailable to handle
  involuntary medications.

  To be sure, admissions and discharges slowed significantly during the height of the crisis (mid-
  March through early May). However, with stronger safety protocols now in place throughout
  many systems and locations, admissions and discharges are beginning to increase to pre-COVID
  levels. FST Navigators are still prevented from face-to-face access with pretrial detainees as of
  this writing, but we predict they will resume face-to-face access within the coming next few
  weeks (barring an increase in COVID-19 infections). Access will likely be determined on a jail-by-
  jail basis. Nonetheless, we believe that JBBS services will begin to slowly return to pre-COVID
  levels, such that more and more treatment options and individual contacts will resume over
  time. In short, although the impact of COVID-19 on JBBS services was substantial, it appears that
  for the most part that the Department worked effectively with JBBS providers to address the
  most critical and acute needs while preventing the most serious types of mental health
  tragedies. Still, the impact of COVID-19, and true ability of the Department and JBBS to mitigate
  its impacts, will not be entirely clear until access to jails resumes and patient care returns to pre-
  COVID levels.

  Efforts to mitigate the effects of COVID-19 from CMHIP
  Beyond CMHIP’s work with jails, the Department has taken substantial steps to mitigate the
  spread and impact of the COVID-19 pandemic. First, CMHIP and CMHIFL implemented strict
  precautions to prevent and mitigate the spread of the virus; CMHIP was especially vigilant given
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 25 of 41


                                                                                             Page 25

  the historically high volume of traffic from daily admissions and discharges. Specifically, we
  affirm Jill Marshall’s successful efforts to mitigate COVID-19 at CMHIP. Many other forensic
  hospitals around the country were not so successful.

  In addition, the Department repurposed units and buildings at CMHIP to allow for the quarantine
  of new admissions. This mitigated potential spread of COVID-19 for new admissions. Admissions
  occurred via weekly cohorts of new patients; eventually as the virus became more manageable,
  cohorts were brought in more frequently. This innovative and flexible approach allowed for the
  admission of the sickest individuals without compromising the safety of the hospital population;
  we again affirm these impressive efforts.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 26 of 41


                                                                                                  Page 26


  RELEASE OF PRETRIAL DETAINEES FOR COMMUNITY-BASED RESTORATION
  TREATMENT15

       35. Release of Pretrial Detainees for Community-Based Restoration Treatment. If the court releases
       the Pretrial Detainee on bond to commence Community-Based Restoration Treatment, the
       Department shall coordinate with the Court Liaison to develop a discharge plan (in a format approved
       by the Special Master) within seven days of the order to all parties involved in the Community-Based
       Services Recipient’s case, and the Court Liaison and community-based provider.

  The Department has made further progress on the requirement to develop discharge plans for
  persons identified as appropriate for Outpatient Competence Restoration programming (OCRP),
  even in the midst of the COVID-19 pandemic. Of course, priorities shifted during this last
  quarter, and discharges from CMHIP and jails were greatly reduced as movement across the
  system slowed to a halt. However, work continued in four main areas:

       1. Transition efforts at CMHIP: CMHIP continued to target Restoration Housing (formerly
          labeled Fusion Studios) and the “fast-track” program as primary outlets for some
          patients. In short, while still unrestored, these patients have shown clinical
          improvements and minimal public safety concerns, making them appropriate for
          transition from CMHIP to Outpatient Competence Restoration programming (OCRP).
          After a slow start, referrals and placements at Restoration Housing are increasing. At the
          time of this writing, the Forensic Support Team (FST) has coordinated 69 completed
          referrals for Restoration Housing, and 15 individuals have been placed there. A total of
          13 slots still remain; FST is optimistic that those beds will be filled within the next several
          weeks. Although fiscal agreements were reached in December, the opening of the
          housing placement was not fully executed until early March — hence the delay in filling
          those slots.

       2. Impact of the Forensic Support Team (FST): The FST team has historically focused on
          addressing cases involving incompetent defendants either in jails or in CMHIP. FST
          Navigators have monitored clinical status and restoration progress for those in jails
          awaiting transfer to CMHIP — primarily defendants who have been categorized as Tier 2.
          Navigators have also worked with CMHIP to begin facilitating transfer of incompetent
          defendants to OCRP. Navigators have also been effective in securing emergency holds,
          emergency transfers, and engaging in other crisis responses for a handful of cases. We
          affirm this important work. Since January, the FST has logged more than 7800 contacts,
          coordinated 153 referrals to outpatient settings, and intervened in 144 crisis situations,
          according to FST records. They are currently assigned to 128 individuals in jails across


  15
    “Community-Based Restoration Treatment” means Restoration Treatment of a Community-Based
  Recipient that is ordered to be performed out of custody and in conjunction with a community-based
  mental health center or community organization.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 27 of 41


                                                                                                    Page 27

          Colorado, and monitor 368 additional clients in hospitals and community settings around
          the state.

          However, COVID-19 changed the work of the FST Navigators in stark ways. County jails
          eventually stopped allowing Navigators to enter their facilities, making face-to-face visits
          impossible. Navigators were forced to rely upon telephone and video-conferencing to
          check in with the Pretrial Detainees and their multi-disciplinary teams at those jails. Of
          course, this limited the quality of available information in many cases.

          We affirm the FST in finding alternative ways to communicate critical information. In
          many ways, the FST became the primary “eyes and ears” of the Department for Pretrial
          Detainees who would have otherwise had little to no contact with the outside world amid
          the COVID-19 pandemic. The work of the Navigators shifted to primarily crisis work:
          identifying and mitigating the most acute mental health crises. In April 2020 alone, the
          FST reported coordinating care for 146 clients in jails across Colorado. They reported 72
          direct contacts with Pretrial Detainees by telephone, and an additional 1,136 collateral
          contacts with their jail-based treatment teams. Further, FST Navigators coordinated
          crisis responses and/or transfers to CMHIP for 24 defendants in April. Essentially, the FST
          became the primary source of information and intervention with these detainees, and we
          believe they were responsible for identifying and mitigating the most acute mental health
          crises faced by Pretrial Detainees statewide. The FST Director reports this important
          work was possible due to building trusted relationships among FST Navigators and other
          stakeholders (Bridges Liaisons, jail mental health staff, CMHIP personnel) during the past
          six months, and we affirm the positive outcomes these relationships yielded.

          FST’s work was not limited to crisis mitigation for Pretrial Detainees. In addition,
          Navigators worked to facilitate transfers and placements to various settings affiliated
          with OBH’s outpatient competency restoration program (OCRP). Although we maintain
          that the FST would ideally include some Navigators placed in the community (to provide
          support and crisis management for persons in the OCRP), we understand that the priority
          for the entire team must currently be working with Pretrial Detainees in local county
          jails.16 In response to our repeated calls for more community support for OCRP
          participants, the Department has coordinated crisis and case management services with
          the State of Colorado’s Transition Specialist Program and the “Momentum” Program. To
          date, FST has referred a total of 62 persons to the Momentum Program. Referrals are



  16
    While we understand the realities of Navigator capacity, we maintain that Navigators should be the
  Department’s “face” of restoration in the community — visible experts in the restoration system who
  serve as the OBH point of contact whenever needs are identified. By serving as the Department’s
  restoration experts in the community, Navigators increase restoration success, troubleshoot problems,
  address crisis situations, enhance community tenure, and help skeptical judges trust the Department’s
  outpatient restoration services. We will advocate for this change further as the waitlist decreases and the
  relative demand for services shifts from jails to communities.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 28 of 41


                                                                                                Page 28

          about evenly split between defendants in jail and defendants at CMHIP who are ready for
          community transition to OCRP. Only twelve people have been accepted and assigned to
          the program so far; the others are in some stage of review.

          As mentioned previously, FST Navigators also coordinated the transition of 18 Pretrial
          Detainees into Restoration Housing. In addition, the FST is working with a local Colorado
          veteran’s program to secure additional releases and community supports for veteran
          Pretrial Detainees, and work continues in transitioning appropriate Denver Pretrial
          Detainees to the Community-Based Enhanced Restoration program (to be discussed
          below). The FST reports that these combined efforts have resulted in “saving” 1097 jail
          bed days since January 1, 2020. This is a remarkable change as compared to the time
          before the implementation of the Consent Decree, and we affirm those efforts.
          However, to our knowledge no Tier 2 individuals have actually been moved from Tier 2 to
          the community. This was an important role envisioned by the Consent Decree; we look
          forward to seeing those transfers beginning within the next quarter.

          A significant improvement this quarter involves the FST’s data collection and
          dissemination capabilities. Data is reported monthly across a number of metrics: in-
          person contacts, multi-disciplinary contacts, housing and other outpatient referrals
          (including the stages for each referral), and the number of jail bed days “saved” through
          early discharge. We are encouraged by this data collection, analysis, and dissemination.

          Finally, the Parties agreed to the FST policy and protocol document that oversees the
          frequency of contact expected by FST Navigators. In general, the schedule (pre-COVID) is
          to see Detainees in person every other week, with alternating weeks requiring a remote
          check-in with the jail mental health staff. Certain conditions will increase the frequency
          to weekly in-person contact (i.e., situations that could put the Detainee in more acute
          crisis). We are encouraged by the development of this document and the collaborative
          spirit between the Parties in revising and ultimately adopting it.17

       3. Coordination with the Bridges program: As mentioned in previous quarterly reports, the
          Bridges Program and FST must work together to facilitate discharge and share
          responsibilities for competency-related cases. They both rely on similar (partially, but not
          entirely, overlapping) bodies of information. Thus, the Department and the Bridges team
          have been actively working to coordinate services, so that they can ultimately collaborate
          in a way that minimizes redundancies and gaps.

          The primary development was the adoption of the long-awaited signed Memorandum of
          Agreement (MoA) between the two agencies; it allows for data and information sharing
          to occur between FST Navigators and Bridges Liaisons. The MoA has already improved


  17
     Of course, COVID-19 prevented the FST Navigators from performing in-person visits in March. Those
  visits are just now resuming at the time of this writing.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 29 of 41


                                                                                             Page 29

       the ability of both agencies to facilitate discharges and/or transitions of Tier 2 individuals
       out of jails and into community placements when appropriate, as well as to coordinate
       court hearings and “behind-the-scenes” linkages that are critical to moving defendants
       more nimbly to appropriate options for care and service. We are also encouraged by the
       increased trust and accountability between FST and Bridges. In reviewing the six-month
       anniversary of the launch of the FST, it is clear that both programs have clarified their
       unique roles, shared expectations, communication, and collaboration.

       Still, the FST Director reports that because liaisons are most often not assigned to
       incompetent defendants, expediating discharges and holding necessary court hearings is
       often difficult. So although the two programs appear to have made progress in sharing
       information and understanding roles and expectations of each other, the lack of Bridges
       liaisons assigned to incompetent defendants has caused a barrier in transitioning Tier 2
       individuals to the community. The FST reports that liaisons are assigned to 35% more
       competency-related cases since January 1 as a result of this coordination and referral
       system, but many defendants remain without an assigned liaison. Budget cuts to the
       Bridges program seem inevitable in this legislative session, which will only exacerbate
       these gaps.

    4. CBER (Community-Based Enhanced Restoration): The CBER program is a pilot program
       based in Denver that provides enhanced mental health and case management services to
       a community-based restoration program. OBH is funding the program and has
       contracted Mental Health Center of Denver to provide the wraparound and restoration
       services. Participants are drawn from metro-area county jails; Tier 2 individuals are
       targeted for inclusion. To date, ten individuals have been placed into the program, with
       more individuals identified as clinically eligible and legally suitable. OBH administrators
       have dedicated enough funding for a total of 30 participants at any one time. COVID-19
       slowed referrals to the program, but we have urged OBH to address the low numbers of
       participants in the program. While we value the good attempts at filling the available
       slots, if the program is not close to capacity by the time the current contract ends in
       November 2020, we may encourage the Department to reallocate funds to other
       populations.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 30 of 41


                                                                                                        Page 30


  TRANSPORTATION OF PRETRIAL DETAINEES

        36. Transportation of Pretrial Detainees. If a Pretrial Detainee is transported to the Hospital for an
        Inpatient Competency Evaluation and the Department or a medical professional opines that the
        Pretrial Detainee is incompetent and the provisions of C.R.S. § 27-65-125 have been met, the
        Department shall not transport the Pretrial Detainee back to his/her originating jail.

  Over the past quarter, a total of 11 defendants were admitted to CMHIP for an inpatient
  competency evaluation, of whom 3 met C.R.S. § 27-65-125 criteria, according to hospital staff.18
  None of these defendants who met civil commitment criteria were returned to a local jail.19

  As mentioned in previous quarterly reports, SB19-223 included language that allows CMHIP to
  keep defendants ordered for inpatient evaluation at CMHIP from the time that the evaluator
  opines them incompetent to proceed (rather than requiring C.R.S. § 27-65-125 criteria be met,
  or that the originating court adjudicates the defendant as incompetent). This is now found in
  C.R.S. § 16-8.5-105 (IV-b-5) and reads as follows:

        When the court orders an inpatient evaluation, the court shall advise the defendant that
        restoration services may commence immediately if the evaluation concludes that the
        defendant is incompetent to proceed, unless either party objects at the time of the
        advisement, or within 72 hours after the receipt of the written evaluation submitted to the
        court.

  Policies and procedures governing the decision-making in these circumstances are still in
  development. At times, CMHIP may need to balance these incompetent individuals already in
  the hospital and in need of hospital-level care with those Tier 1 or Tier 2 defendants in county
  jails approaching their deadlines for admission. To date, decisions among these individuals have
  been made primarily on clinical grounds, but we also understand the need to admit individuals
  who have been waiting in county jails for extended periods of time. Discussions between OBH
  and DLC have been amiable and productive in these challenging situations.




  18
       According to the April Special Master Compliance Report (p.28), submitted by CDHS on May 7, 2020.

  19
       According to the April Special Master Compliance Report (p.28), submitted by CDHS on May 7, 2020.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 31 of 41


                                                                                                    Page 31


  NOTIFICATION OF NON-COMPLIANCE WITH TIME FRAMES

     38. Notification of Non-Compliance with Timeframes. The Department shall notify the Special
     Master and DLC weekly regarding any non-compliance with timeframes.
     (a) Only one notice per Pretrial Detainee shall be provided and should include: (i) The name of the
     Pretrial Detainee; (ii) The Pretrial Detainee’s location; (iii) The Pretrial Detainee’s charges based on
     information available to the Department; (iv) The Pretrial Detainee’s bond amount based on
     information available to the Department; (v) Whether a forensic assessment has been made on
     whether restoration in the community is appropriate; (vi) Whether the Pretrial Detainee has
     previously been found incompetent; (vii) What efforts are being made to provide timely Competency
     Services to the Pretrial Detainee, including communications with the court, Court Liaisons, and
     community mental health providers;
     (b) The Department shall accompany its Monthly Data Report (see Paragraph 52) with a separate
     “Fines Report” which will include the names of the Pretrial Detainees for whom the Department has
     accrued a fine during the preceding month, the number of days each Pretrial Detainee waited in the
     County Jails past the timeframes for compliance, and the total fines owed by the Department for the
     preceding month.
     (c) The Department shall pay the total fines owed on the date the Fines Report is submitted to the
     Special Master to be deposited in a trust account created for the purpose of funding non-Department
     mental health services. The account will be managed by a court-appointed administrator. Decisions
     concerning payments out of the account will be made by a committee consisting of a representative
     from the Plaintiff, a representative from the Department, and the Special Master. Any disputes
     regarding the fines shall be handled through the dispute resolution process identified in Paragraph 59.

  The Department has continued to provide reliable notification of non-compliance of time frames
  on a weekly basis, as required by the Consent Decree (since June 1, 2019). Likewise, the
  Department has completed a “Fines Report,” as prescribed by the Consent Decree. Finally, as
  prescribed by the Consent Decree, the Department has been paying these fines into a trust
  account (managed by Cordes & Company, LLP).

  The funds from these fines are already going to good use. A small committee comprising
  Department administration (Werthwein, Shah), a representative from the Plaintiff (i.e., Disability
  Law Colorado leader, Ivandick), and the Special Master, have all met regularly for the past year
  to address use of these fines. The broad goal is to use the funds in ways that help those involved
  in the mental health and criminal justice systems (i.e., those who are, or are likely to become,
  involved in competency-related services), and to reduce Colorado’s “competency crisis,” by
  providing new services or interventions that do not already fall within the Department’s
  responsibilities. In other words, funds from the fines should supplement and not replace existing
  services.

  As previously reported, the first opportunity to use these funds for prompt services emerged
  when the Colorado Coalition for the Homeless (CCH) renovated a hotel to create Fusion Studios,
  which comprise 182 single-unit residences for homeless individuals. In October 2019, the Fines
  Committee contributed $3.5 million to the “Restoration Housing” project (within Fusion Studios),
  in exchange for 28 dedicated residences for competence-involved individuals whom the
  Department refers, over the next five years. Currently, 18 of those units have been filled by
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 32 of 41


                                                                                           Page 32

  persons receiving competency services (the Department has made 69 referrals in total). The
  Department’s FST continues to identify and refer potential candidates for the Restoration
  Housing project. Despite a slow start, we expect the Housing should be approaching capacity in
  the near future (though COVID-19 has furthered delays).

  Progress was continuing on other fines-funded projects — a competency court, an audit of jail-
  based behavioral services, a detailed data analysis of OBH competency services, improved OCRP
  competency curriculum, and a case manager for Restoration Housing — but the COVID-19
  pandemic decreased the prioritization of these projects in lieu of other more time-sensitive ones
  focused on alleviating the impact of the pandemic on competency-involved individuals. These
  projects will likely resume once the effects of the pandemic decrease. We remain most keenly
  interested in the competency court project; focused stakeholder meetings had occurred in
  February and March to begin early visioning and planning for the competency court, but upon
  the start of the COVID-19 pandemic, all involved judges decided to pause their efforts.

  However, other projects have been approved for funding by the Fines Committee. These include:

     •   CREST program (COVID-19 Response Services Taskforce): This project provides $1.5
         million dollars to the Colorado Coalition for the Homeless to provide emergency and
         interim housing for 25 incarcerated individuals in the competency system. Housing will
         be provided for up to two years, and assertive case management and other services will
         be afforded to participants. A CREST advocate position will also be created to advocate
         for the release of these individuals at court and to monitor their progress in both
         transition and in the community. This position will likely be based in Mental Health
         Colorado. The project is slated to start as soon as the Advocate position is hired;
         tentatively we project an early July start for the program.

     •   Private hospital contracts: A total of $830,000 will add 21 beds at two local private
         hospitals for competency-involved individuals in need of emergency services. These will
         be short-term beds. As discussed earlier, CMHIP operates on a cohort-based admissions
         system due to the pandemic, and this funding will allow for more flexibility for people
         who need urgent, inpatient mental health care.

     •   Technology for ITP defendants: Cell phones and other required devices will be provided
         to persons in need of competency evaluations or restoration in the community. To date,
         COVID-19 has precluded in-person evaluations and restoration sessions, yet many
         defendants do not have adequate access to video-enabled technology. Therefore,
         participation from some defendants has been difficult, if not impossible. A total of
         $24,500 will be used to purchase phones and 3-month service packages to allow these
         individuals to more easily participate in evaluation and restoration services (thereby
         avoiding further delays).
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 33 of 41


                                                                                            Page 33


    •   Bridges Liaison program: As discussed earlier, the Bridges Liaison program will almost
        certainly receive significant cuts to staff and services in the next fiscal year. They have
        requested consideration for fines-funding to supplement the expected budget shortfalls
        attributable to the effects of COVID. These requests are preliminary and informal at this
        time, and certain provisions may preclude fines money from being used in this manner.
        However, given the mission of the Bridges Liaison program and their positive impact on
        competency-related individuals across Colorado, the Fines Committee will give due
        consideration to any formal request from the Bridges program.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 34 of 41


                                                                                                  Page 34


  CONSENT DECREE SECTION VII UPDATES

  CIVIL BED FREEZE

     39. Civil Bed Freeze. The Department’s 2018 Plan included an effort to freeze civil admissions to its
     beds to devote Hospital beds to perform Inpatient Restoration Treatment services. On February 7,
     2019, the Department agreed to stop this practice. The Department will continue to leave the state’s
     civil and juvenile beds allocated as of the execution of this Consent Decree for civil and juvenile
     psychiatric admissions and will not freeze or convert those beds to provide competency services for
     Pretrial Detainees, unless the Department receives prior agreement from the Special Master to use
     unutilized beds for such purposes. This strategy to facilitate compliance with the Consent Decree
     shall only be re-implemented in the future upon agreement of the Special Master.

  The Department continues to report that they have removed the “civil bed freeze” as mandated
  by the Consent Decree. That is, they have not re-purposed the civil beds at CMHIFL for
  competence restoration, as they had once proposed. Per our request, the Department
  continues to provide a census report on the CMHIFL patients in their monthly report. As of their
  most recent report, the CMHIFL population included a total of 78 patients, 73 of whom were civil
  patients.

  During monthly multi-party meetings, the Department has discussed any potential changes to
  the use of any CMHIFL beds (e.g., allocating a few new beds at CMHIFL to accommodate
  inpatient competence evaluations — not restoration — which may reduce the need to transport
  Denver-area defendants to CMHIP for inpatient evaluation). Generally, the Plaintiffs and Special
  Masters have agreed with the minor changes they have proposed, because these tend to reflect
  efficient steps that better serve the Departments’ consumers.

  For the foreseeable future, the Department will continue to wrestle with the reality that too few
  civil beds exist in Colorado. A potential, albeit indirect, benefit of the Consent Decree may be to
  increase civil capacity through the reduced need for forensic beds; the Department will need to
  continue to monitor this trend and the outcomes of Consent Decree initiatives to determine the
  ongoing and future needs for civil beds.

  Unfortunately, the fiscal impact of COVID-19 may result in significant cuts to the Department’s
  civil inpatient bed capacity. Though budget negotiations continue at the time of this writing, it
  appears that some CMHIFL civil units may be closed. This would reduce the already insufficient
  inpatient civil capacity (fewer than 100 beds for a state population of more than 6 million
  people), which will likely indirectly lead to more forensic admissions. As often happens, persons
  in need of hospitalization will come into contact with the court if civil capacity is insufficient. We
  will work with OBH to monitor this, and will work with both parties to mitigate and manage the
  impact of reduced civil capacity should the proposed budget cuts materialize.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 35 of 41


                                                                                                  Page 35


  COMPREHENSIVE AND COHESIVE PLAN

     40. Comprehensive and Cohesive Plan. The Special Master’s first recommendation was to revise the
     Department’s 2018 Plan into a more comprehensive and cohesive plan. Dkt. 146. By or about
     January 2020, the Department will produce an initial plan resulting from a long-term visioning
     process with DLC, the Special Master, and stakeholders that will consolidate disparate pieces of the
     Department’s current plan, along with legislative initiatives, in a cohesive package for courts,
     administrators, service providers, and legislators to consider. As referenced in the Special Master’s
     Recommendation Number 7, the 2020 Plan will highlight the methods to prioritize quality amid
     quantity and time pressures. Dkt. 146 at 42. On an annual basis thereafter, the Department will
     review and revise the plan as appropriate based upon data provided by the Department.

  The Department finalized a comprehensive, cohesive plan on February 27, 2020. As we detailed
  in prior quarterly reports, the Department met routinely with stakeholders, and coordinated
  their work with the Governor’s Blueprint Task Force subcommittee that is addressing
  competence-related issues. Crucially, the Department has conceptualized competency-related
  services in a far broader way than they had in their December 2018 report. They detailed much
  of their progress to date, and remaining goals, all of which reflect a much more comprehensive,
  multi-faceted approached to the competency crisis, as compared to their earlier efforts.

  Parties were progressing on legislation for the 2020 legislative session prior to the COVID-19
  pandemic outbreak. The primary piece of legislation from CDHS proposed to lower some time
  frames regarding restoration evaluations, ultimately making it easier to find a defendant
  permanently incompetent to proceed (“unrestorable”). We found this change to be minor but
  important, and we believed it would make the restoration process clearer and more efficient.
  The legislation had support from a broad array of stakeholders. Other draft legislation
  (increasing the pool of qualified evaluators, decreasing competency mandates for
  misdemeanants, increasing OBH oversight over jail-based mental health services, among others)
  was tabled for this session.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 36 of 41


                                                                                              Page 36


  INCREASE COMMUNITY RESTORATION SERVICES

     41. (a) Implement a coordinated wide-scale outpatient (community-based) competency restoration
     (OCR) system. This system shall be integrated and submitted with the “Comprehensive and
     Cohesive Plan” referenced in Paragraph 40 herein. This plan shall be approved by the Special
     Master.

  As reflected in past quarterly reports, the Department continues developing a wide-scale
  outpatient competence restoration treatment program (OCRP). Their formal OCRP program
  began in March of 2018, and referrals for outpatient restoration ranged from 28 to 37
  defendants per month during the past quarter (a smaller range, and a smaller number, than the
  prior quarter). A total of 433 individuals are currently participating in OCRP, and we are pleased
  to report there is no waitlist for OCRP services. We commend the Department on its ability to
  build sufficient outpatient restoration capacity.

  At this point, OCRP has reached its two-year anniversary, and Colorado has one of only two
  states offering state-wide OCRP services. Almost all counties and community mental health
  centers (CMHCs) across Colorado now offer some form of OCRP. There are 54 contracts in place
  around the state. Only one CMHC is refusing to offer OCRP in Colorado, and only two counties
  remain without viable OCRP options (Gilpin and Clear Creek counties; see graphic below, copied
  from the April 2020 Monthly Compliance Report):
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 37 of 41


                                                                                                           Page 37

  The Department continues to pursue contracts and services for those few areas in which services
  are not yet available. Additionally, we recommend that OBH begin shifting focus to ensuring
  quality among their current providers. As was mentioned in our previous quarterly report, this is
  accomplished by first developing and utilizing a robust data collection and analysis plan. The
  Department to date has only released aggregate data covering July 2019 – May 2020.
  Ultimately, we would strongly prefer to receive outcomes and data in the Monthly Compliance
  Report as monthly data allows for more robust analysis and intervention.

  Still, we appreciate receiving the aggregate data, and we are encouraged that the data shows
  generally encouraging outcomes. Although restoration rates are low (28%), we believe that
  other data provides important and encouraging context for those restoration rates. In addition
  to facilitating restoration, OCR also provides a release valve for stretched inpatient beds, lowers
  costs, and enhances recovery and community linkages. Speaking more broadly, if an
  incompetent defendant is diverted from inpatient restoration and maintains successful
  community tenure, lower restoration rates may indeed be more palatable to the host of
  stakeholders involved (including public citizens). In this spirit, we have included two categories
  reported to date (death and revocation / return to CMHIP) as “negative” outcomes.20 These two
  categories account for 20% of all outcomes. Alternatively, “positive” outcomes include being
  restored, having the case dismissed (typically due to Jackson-determined timeframes), being
  found unrestorable, and having services stopped for other mutually agreeable reasons; in the
  aggregate data reported so far, these account for 80% of outcomes. These initial outcomes are
  promising, though restoration rates are undeniably low. We look forward to working with the
  Department to refine programming and service delivery to increase restoration rates.

  Secondly, as mentioned in our previous quarterly report, we encourage the Department to
  develop specialized OCRP programs — “centers of restoration excellence.” While there are
  some commonalities across defendants, there are also distinct groups with similar barriers to
  competence. Special populations (defendants with intellectual disabilities, traumatic brain
  injuries or other cognitive disabilities, sexual offense charges, or juvenile defendants) have needs
  that differentiate them from other groups. Some providers may specialize in one or more of
  these specialty areas (and some may be more or less skilled with certain groups of defendants),
  which would optimize restoration efforts in much the same way specialty courts address specific
  niches in criminal law. Such specialized providers would also make referrals and communication
  more efficient. In the wake of COVID-19, such specialization of services understandably became
  a lower priority. However, we encourage the Department to revisit this as the impact of COVID-
  19 becomes more manageable.




  20
    These two components are not the only negative outcomes possible. Arrest rates, termination, absconding, and
  other outcomes could reasonable be considered as negative outcomes. However, the Department to date has not
  reported these outcomes. We will continue to press for these variables (and potentially others) to be tracked and
  reported.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 38 of 41


                                                                                                   Page 38

  Another positive development this quarter involves the “Placement Committee,” a team of
  expert advisors mandated by SB19-223. This committee defined clinical criteria that Court
  Services evaluators will use to determine if an incompetent defendant merits inpatient or
  community-based restoration treatment. Beginning in July 2020, statute will require evaluators
  to offer these placement opinions. The committee solicited input from Court Services evaluators
  and other experts from mental health, the judiciary, and other professions to develop placement
  criteria and decision points. Overall, the most encouraging outcome of the Placement
  Committee was agreement that community-based restoration should be viewed as the default
  option for restoration. Stakeholders, and the resultant placement policy, identified special
  criteria and thresholds that would merit inpatient placement; however, defendants who do not
  meet these criteria or thresholds will be recommended for outpatient restoration. We affirm
  the work of OBH’s Dr. Torres and Ms. Shah for their leadership in this committee, and final
  placement policy. We are also encouraged that the placement criteria were highlighted for
  dedicated training to all evaluators at the Court Services May 2020 evaluator training session.

      41. (b) The Department may utilize private hospital beds to meet the needs of Pretrial Detainees
     meeting C.R.S. § 27-65-105(a) civil commitment criteria and with prioritization to Pretrial Detainees
     already residing within the same geographic location. The Department shall create a plan to
     implement this subsection (b) to be approved by the Special Master.

  The Department has now contracted with local hospitals to provide 13 inpatient beds for short-
  term competency-related services. These beds are currently filled. New contracts are being
  developed with two metro-area hospitals (Peakview and Denver Health) for an additional 21
  short-term psychiatric beds. These beds will be prioritized for competency-related services and
  funded by Consent Decree fines. All parties agreed to the increase in private hospital beds. The
  Department has responded well to our January 2019 recommendation to assertively develop
  community options rather than rely on simply procuring more inpatient beds. Because of this
  progress, the rise in privately-contracted beds seems appropriate (and can be an essential
  resource in some cases). Private hospital beds may be an especially viable resource for female
  Pretrial Detainees, because females tend to face longer waits for inpatient services at CMHIP. In
  addition, if budget cuts to OBH include cutting civil units or capacity, these beds may become
  necessary to manage the already-stretched inpatient civil capacity for the state.

     41. (c) The Department currently estimates that 10-20% of Pretrial Detainees admitted for inpatient
     restoration do not need hospital-level care. Dkt. 146 at 29. The Department will make best efforts to
     reduce inpatient restoration hospitalizations by 10% and increase community restorations by 10% in
     six-month increments beginning June 1, 2019. The baseline for the preceding sentence will be
     determined by the Special Master by June 1, 2019, utilizing data provided by the Department. On
     June 1, 2020, the Special Master will establish a modification of this guideline based upon a survey of
     the data collection and implementation of the Department’s Plan.

  As prescribed in the Consent Decree, we established a Baseline for improvement by calculating a
  six-month period of available data (i.e., Nov 2018 - April 2019) prior to the June 1, 2019 deadline.
  We also recommended using proportional metrics when pursuing goals that are fundamentally
  proportional in nature (i.e., a 10% increase in community-based restoration and a 10% decrease
  in inpatient restoration). In other words, while the Department may not have full control over
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 39 of 41


                                                                                                  Page 39

  the actual number of referrals, they have greater control over the proportion of referrals they
  direct to outpatient versus inpatient restoration. Therefore, we chose to set the baseline
  figures, and establish subsequent performance goals, based on proportions instead of raw
  numbers. The following proportional goals were generated as a result of this approach:


                                            Inpatient Restorations          Outpatient Restorations


  Initial baseline                        Nov 2018 – April 2019: 69%       Nov 2018 – April 2019: 31%

  December 1, 2019 goal                   69% reduced by 10% = 62%        31% increased by 10% = 34%

  December 1, 2019 numbers               June 1 – Dec 1, 2019 = 62%       June 1 – Dec 1, 2019 = 34%

  June 1, 2020 goal                       62% reduced by 10% = 56%        34% increased by 10% = 37%

  Recent progress (past 6 months)        Aug 1, 2019 – Feb 1, 2020: 66%   Aug 1, 2019 – Feb 1, 2020: 34%

  Note: All percentages rounded to nearest 1%.



  Although the Department met their goal to increase OCRP referrals by 10% in the six months
  after May 2019, increasing the OCRP proportion from 31% to 34%, those gains have stagnated.
  The Department will almost certainly NOT meet the Consent Decree mandate of an additional
  10% shift in referrals between inpatient and outpatient restoration by June 1, 2020 (in which a
  total of 37% of all restoration orders should be referred to OCRP). The Department’s past five
  months show a total of 32.1% of restoration orders being referred to OCRP.

  Four of the most recent five months show OCRP referral rates of lower than 32%. Due to these
  recent dips in OCRP orders, we doubt that the Department will be able to attain compliance with
  Paragraph 41 of the Consent Decree by increasing outpatient restoration to 37%, on average, for
  the period spanning December 1, 2019 through June 1, 2020. However, even with the recent
  dips, the 33% rate of adults ordered to OCRP during the past twelve months is higher than the
  rate in the six months surrounding implementation of the Consent Decree (28%).

  We continue to view the 37% aspirational goal as largely reasonable. However, we believe the
  goal is worth revisiting for two reasons. First, as we discussed in our February 2020 report, it is
  more important to maximize the number of appropriate referrals than it is to hit an artificially-
  driven number. In other words, we aim to place the maximum number of appropriate persons in
  OCRP, but are not wedded to a predetermined rate if it exceeds the actual number of
  defendants appropriate for OCRP. We have broached this subject with both parties, and both
  are amenable to a marginally smaller percentage goal if indeed all appropriate OCRP referrals
  are made. We will continue to monitor the rate; we believe it can certainly increase with
  continued judicial education, coordination with the Bridges program, onboarding of new OCRP
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 40 of 41


                                                                                                   Page 40

  providers, and clearer guidelines for Court Services evaluators.

  Second, we have begun to realize a conceptual weakness in how both referral rates and the
  subsequent aspirational goals are determined. As it currently stands, the rates are calculated by
  dividing the number of OCRP referrals by the total number of persons ordered to restoration,
  regardless of where that evaluation occurred. However, the resultant referral rate is likely
  composed largely of persons ordered to OCRP whose competency evaluations were completed
  while on bond. In other words, persons ordered to OCRP are most likely pulled from the pool of
  persons already living in the community — not those in jails. Likewise, these individuals are
  typically not recommended for inpatient restoration. In sum, the overall rate of OCRP
  restoration referrals appears to include people who would likely never have been referred to the
  state hospital in the first place. Of course, this is not what this section of the Consent Decree
  was meant to address. We consider this an oversight in mediation, which failed to consider this
  nuance.

  Fortunately, the Consent Decree requires a modification of the base rates around June 1, 2020:

     41. (c) The Department currently estimates that 10-20% of Pretrial Detainees admitted for inpatient
     restoration do not need hospital-level care. Dkt. 146 at 29. The Department will make best efforts to
     reduce inpatient restoration hospitalizations by 10% and increase community restorations by 10% in
     six-month increments beginning June 1, 2019. The baseline for the preceding sentence will be
     determined by the Special Master by June 1, 2019, utilizing data provided by the Department. On
     June 1, 2020, the Special Master will establish a modification of this guideline based upon a survey of
     the data collection and implementation of the Department’s Plan.

  We have asked OBH to provide us with the numbers of persons found ITP in jails who are
  referred to OCRP (i.e., excluding those referred to OCRP after on-bond evaluations). We believe
  this is the population that the Consent Decree was designed to address, and that a revision of
  the calculation of OCRP referrals rates (and concordant calculation of inpatient referral rates) is
  likely necessary. All parties have agreed that, given the demands caused by the current
  pandemic, these revised calculations can occur shortly after the June 1 prescribed deadlines.

  Finally, we again reinforce the need for OBH to provide outcome data on OCRP. We have
  received one basic report of OCRP outcomes to date. While helpful, more regular reporting and
  more sophisticated data analyses are critically needed. We sent a request of OCRP data
  elements to OBH and discussed them in mid-February 2020. COVID-19 pre-empted OBH’s ability
  to pull this data in the midst of other priorities. However, as the impact of COVID-19 becomes
  more manageable, we have again requested this data. Although OBH has many concurrent data
  requests, we continue to strongly request empirical outcome data for OCRP.
Case 1:11-cv-02285-NYW Document 197 Filed 06/05/20 USDC Colorado Page 41 of 41


                                                                                           Page 41


  CONCLUSION

  As detailed throughout this report, we perceive the Department has made significant and
  meaningful progress in enacting changes prescribed in the Consent Decree. Indeed, several key
  interventions prescribed by the Consent Decree (e.g., the triage system, the Forensic Support
  Team) have become fully operational during this reporting period. These have begun to
  significantly change the overall key metrics, in that the Department is generally responding
  promptly to those identified as Tier 1. Put simply, the most acutely ill defendants — those
  whose welfare was a primary focus in the current legislation and Consent Decree — do seem to
  be receiving more prompt treatment upon launch of the Triage System. Other improvements are
  also clear, as the overall wait list has decreased meaningfully in the past quarter, and is lower
  than at any point in recent history. Amid the challenges posed by the COVID-19 pandemic, the
  Department has generally responded rapidly and well, minimizing infections in their facilities,
  and seeking ways to provide care for defendants in jail.

  Looking forward, we anticipate continuing challenges attributable to COVID-19 (e.g., careful
  cohort admissions will need to continue at CMHIP), including the potential for a resurgence of
  COVID-19 infections. We also anticipate increased orders for competency-related services as
  courts resume more normal operations, and as jail-based evaluations can increase. Even facing
  these challenges, it remains important for the Department to further accelerate inpatient
  restoration treatment for Tier 2 defendants, and further the reductions to the waitlist. We will
  continue to work with the Department on these and related matters, and we encourage you to
  contact us with any questions or requests. We appreciate the opportunity to serve the court,
  and the state of Colorado, in these important efforts.




  Neil Gowensmith, Ph.D.
  President, Groundswell Services Inc.




  Daniel Murrie, Ph.D.
